DETAILED ACTION
Specification
The Amendments to the Specification and the Amendments to the Abstract have been entered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention comprises a digital optical fiber-based distributed signal control system. The closest prior art, US 10128951, US 9673904, US 20170094519, US 20110310941 and US 20030109246, show similar fiber-based distributed signal control system/method. However, these closest prior art fail to disclose a digital optical fiber-based distributed signal control system, wherein the system mainly comprises a wireless signal access control module, a detection module and a private network module, the wireless signal access control module mainly comprising a receiving antenna, a main control signal unit SU, a converged access unit AU, a remote unit RU, and a transmitting antenna connected in sequence, wherein: the receiving antenna is configured to receive a base station signal in the air from a base station; the main control signal unit SU is configured to obtain the base station signal through a coaxial port, and obtain a baseband control signal corresponding to a communication signal at a frequency band after the base station signal is processed, wherein the baseband control signal after being encoded is transmitted through a digital optical fiber to the converged access unit AU as a main control signal, and the digital optical fiber is an optical fiber configured to transmit a digital signal; the converged access unit AU is configured to transmit the main control signal from the main control signal unit SU, a detecting signal from the detection module and a private network signal from the private network module to the remote unit RU through the digital optical fiber; the remote unit RU is configured to generate an auxiliary control signal according to a signal intensity of signal in an access control area and base station information, mix the generated auxiliary control signal with the main control signal from the converged access unit AU according to an algorithm to generate a preliminary control signal, filter out a signal with a frequency corresponding to the detecting signal and a signal with a frequency corresponding to the private network signal from the preliminary control signal to generate a comprehensive control signal through pre-selection filtering, and finally combine the comprehensive control signal with the detecting signal and the private network signal to generate a comprehensive management signal; the transmitting antenna is configured to transmit the comprehensive management signal from the remote unit RU to the air to control transmitting a signal from the base station to a mobile phone; the detection module comprises at least one detecting base station configured to detect an unauthorized mobile phone;   the private network module comprises a private network base station configured to provide private network communication for authorized users; the at least one detecting base station and the private network base station are configured to establish an uplink and downlink connection through the converged access unit AU, and the remote unit RU in the wireless signal access control module is also configured to serve as a forwarding relay for the detecting signal and the private network signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 21, 2022